 In the Matter of THE WESTERN UNION TELEGRAPH COMPANYandCOMMERCIAL TELEGRAPHERS' UNION, LOCAL #112, AFFILIATED WITHTHE AMERICAN FEDERATION OF LABORCase No. R-2936.-Decided April 8, 19442Jurisdiction:telegraph industry.Investigation and Certification of Representatives:existence of question : refusaltoaccord petitioner recognition until certified by the Board;-,electionnecessary.UnitAppropriate for Collective Bargaining:all employees in the, metropolitanarea of Lincoln, Nebraska, excluding the chief operator, night chief operator,the superintendent, deliverymanager, and part-timemessengersengagedexclusively in errand or distribution service; agreement as to.Mr. A. C. Cronkhite,of Chicago, Ill., for the Company.Mr. H. W. Brandon,of Lincoln, Nebr., for the Union.Mr. Louis Cokin,of counsel to the Board.DECISION -ANDDIRECTION OF ELECTIONSTATEMENT OF THE CASE.On'January 22 and July 10, 1941, respectively, Local #112, Com-Inercial Telegraphers' Union, herein called the Union, filed with theRegionalDirector for the Seventeenth. Region , (Kansas City,Missouri) a- petition and an amended petition alleging that a ques-tion affecting commerce had arisen concerning the representation ofemployees of The Western Union Telegraph Company, Lincoln,Nebraska, herein called the Company, \and requesting an investiga-tion and certification of representatives pursuant to Section 9 (c) ofthe National Labor Relations Act, 49 Stat. 449, herein called the Act.On August 9, 1941, the National Labor Relations Board, acting pur-suant to Section 9 (c) of the Act and Article III, Section 3, ofNational Labor Relations Board Rules and Regulations-Series 2,as amended, ordered an investigation and authorized the RegionalDirector to conduct it and to provide for an appropriate hearingupon due notice.On August 20, 1941, the Regional Director issued a notice of hear-ing, copies of which were duly served upon the Company and theUnion and upon American Communications Association.Pursuanttonotice, a hearing was held on August 28, 1941, at Lincoln,Nebraska, before Joseph A. Hoskins, the Trial Examiner duly desig-40 N. L. R. B., No. 44.274 THE WESTERN UNION TELEGRAPH COMPANY -275nated by the Chief Trial Examiner.The Company and-the Unionwere represented and participated in the hearing.American Com-munications Association did not appear at the hearing.Full oppor-tunity to be heard, to examine and cross-examine witnesses, and tointroduce evidence bearing on the issues was afforded all parties.During the course of the hearing the Trial Examiner made severalrulings on motions and on objections to the admission of evidence.The Board has reviewed these rulings and finds that no prejudicialerrors were committed.The rulings are hereby affirmed.On October 4, and November 3, 1941, respectively, the Board issueda Decision and Direction of Election and an Amendment to Decisionand Direction of Election.Pursuant thereto, an election by 'secretballot was conducted on November 21, 1941, under the direction andsupervision of the Regional Director.On November 24, 1941, theRegional Director issued an Election Report.On January 22, 1942, the Union filed a motion to amend its peti-tion, as amended, in this proceeding, to redescribe and restrict theunit. set forth in `the petition.On February 25, 1942, 'the Companyand the Union entered into a stipulation agreeing to the requestedamendment, and further agreeing that the Board may in its discre-tion, "without further action or notice" to the parties, vacate andset aside any or all previous actions taken in this proceeding anddirect a new election among employees in the unit described in thestipulation.The stipulation is hereby made a part of the record ofthis proceeding.The motion to amend the petition is hereby granted.On April 6, 1942, in accordance with the stipulation, the Board issuedan order vacating its Decision and Direction of Election, as amended,and setting aside the-proceedings subsequent thereto including the17election, and the Election Report.Uponthe,entire record in the case, the Board makes the following :FINDINGS OF FACT1.THE BUSINESS OF THE COMPANYThe Western Union Telegraph Company is ' a New York corpora-tionwith its principal office at' New York City. It is engagedthroughout the United States,and in various foreign countries in thereceiving and transmission by telegraph and cable of intrastate,interstate, and international communications.At the close of 1940,the' Company employed more than 43,000 persons.This proceedinginvolves the Lincoln, Nebraska, office of the Company.II.THE,ORGANIZATION INVOLVEDLocal #112, Commercial Telegraphers' Union, is a labor organiza-tion affiliated with 'the 'American` Federation of Labor,,admitt,ing' to 276DECISIONS OF NATIONAL LABOR RELATIONS, BOARDmembership employees at the., Lincoln, Nebraska, offices of theCompany.IIII.THE QUESTION CONCERNING REPRESENTATIONThe. Union has requested the Company to recognize it as theexclusive bargaining representative of the employees in a unit claimedby it to be appropriate.The Company has refused to recognize theUnion until the Board certifies it as the exclusive representative ofsuch employees.A statement of a Field Examiner of the Board,introduced into evidence at the hearing, shows that the Union rep-resents a substantial number of employees in the alleged appropriateunit.,We find that a question has arisen concerning the representationof employees of the Company.IV.THE EFFECT OF THE QUESTION CONCERNING REPRESENTATIONUPON COMMERCEWe find that,the question concerning representation which hasarisen, occurring in connection with the operations of the Companydescribed in Section I above, has a close, intimate,and substantialrelation to trade, traffic,and commerce among the several States andtends to lead to labor disputesburdeningand obstructing commerceand the free flow of commerce.V.THE APPROPRIATE UNITThe Company and the Union agree,-and we find, that all employeesof the Company employed in, the metropolitan area of Lincoln,Nebraska, excluding the chief operator, night chief operator, thesuperintendent, delivery manager, and part-time messengers engagedexclusively in errand or distribution service, constitute a unit appro-priate for the purposes of collective bargaining.We, further, findthat such unit will insure to employees of the Company the fullbenefit of their right to self-organization and to collective bargainingand otherwise will effectuate the policies of the Act.VI.THE DETERMINATION OF REPRESENTATIVESWe find that the question concerning representation which 'hasarisen can best be resolved by means of an election by secret ballot.We shall direct that the employees eligible to vote in the electionshall be those within the appropriate unit who were employed duringthe pay-roll period immediately preceding the date of the Direction'The Field Examiner ieported that the Union presented authorization lists containingthe signatures of 31 per,ons whose names appear on the Company's pay roll of march 11,1941 THE WESTERN UNION TELEGRAPH COMPANY277of Election herein, subject to the limitations and additions set'forthin the Direction.Upon the basis of the above findings of fact and upon the entirerecord in the case, the Board makes the following :CONCLusIoNS OF LAW1.A question affecting commerce has arisen concerning the repre-sentation of employees of The Western Union Telegraph Company,Lincoln, Nebraska, within the meaning of Section 9 (c) and Section2 (6) and (7) of the Act.2.All employees of the Company employed in the metropolitanarea of Lincoln, Nebraska, excluding the chief operator, night chiefoperator, the superintendent, delivery manager, and part-time mes-sengers engaged exclusively in errand or distribution service, con-stitute a unit appropriate for the purposes of collective bargaining,within the meaning of Section 9 (h) of the Act.DIRECTION OF ELECTIONBy virtue of and pursuant to the power vested in the NationalLabor Relations Board by Section -9 (c) of the National LaborRelations Act, and pursuant to Article III, Section 8, of NationalLabor Relations Board Rules and Regulations-Series 2, as amended,it is hereby'-DIRECTED that, as part of the investigation ordered by the Boardto ascertain representatives for the purposes of collective bargainingwith The Western Union Telegraph Company, Lincoln, Nebraska,an election by secret ballot shall be conducted as early as possible,but not later than thirty (30) days from the date of this Direction,under the direction and supervision of the Regional Director for theSeventeenth Region, acting in this matter as agent for the NationalLabor Relations Board and subject to Article III, Section 9, of saidRules and Regulations, among all employees of the Company work-ing in the metropolitan Lincoln, Nebraska, area who were employedduring the pay-roll period immediately preceding the date of thisDirection, including employees who did not work during such pay-roll period because they were ill or on vacation or in the active mili-tary service or training of the United States, or temporarily laidoff, but excluding the chief operator, night chief operator, the super-intendent, delivery manager, part-time messengers engaged exclu-sively in errand or distribution service, and employees who havesince quit or been discharged for cause, to determine whether or notthey desire to be represented by Local #112, Commercial Telegra-phers' Union, affiliated with the American Federation of Labor, forthe purposes of collective bargaining. In the Matter of THE WESTERN UNION TELEGRAPH COMPANYandC01NIAIERCIAL TELEGRAPHERS' UNION, LOCAL #112, AFFILIATED WITHTHE AMERICAN FEDERATION OF LABORCase No. B-2936CERTIFICATION OF REPRESENTATIVESMay 5, 194On April 8, 1942, the National Labor Relations Board issued aDecision and Direction of Election in the above-entitled proceedings'Pursuant to the Direction of Election, an election by secret ballotwas conducted on April 24, 1942, under the direction and supervisionof the Regional Director for the Seventeenth Region (Kansas City,Missouri).On April 25, 1942, the Regional Director, acting pur-suant to Article III, Section 9, of National Labor Relations BoardRules and Regulations-Series 2, as amended, issued and duly servedupon the parties an Election Report on the ballot.No objections tothe conduct of the ballot or the Election Report have been filed byany of the parties.As to the balloting and its results, the Regional Director reportedas follows :Total on eligibility list-------------------------------------41Total ballots cast------------------------------------------35Total ballots challenged------------------------------------1Total blank ballots-----------------------------------------0Total void ballots------------------------------------------0Total valid votes counted----------------------------------34Votes cast for Local #112, Commercial Telegraphers' Union,affiliatedwith American Federation of Labor--------------34Votes cast against Local #112, Commercial Telegraphers'Union, affiliated with American Federation of Labor --------0By virtue of and pursuant to the power vested in the NationalLabor Relations Board by Section 9 (c) of the National Labor Rela-tions Act, 49 Stat. 449, and pursuant to Article III, Sections 8 and 9,of National Labor Relations Board Rules and Regulations-Series 2,'as amended,140 N. L.R. B. 27440 N. L. R. B., No. 44a.278 THE WESTERN UNION TELEGRAPH COMPANY279IT IS HEREBY CERTIFIED that Local #112, Commercial Telegraphers'Union, affiliated with the American Federation of Labor, has beendesignated and selected by a majority of all employees of TheWestern Union Telegraph Company working in the metropolitanLincoln;Nebraska, area excluding the chief operator, night chiefoperator, the superintendent, delivery manager, and part-time mes-sengers engaged exclusively in errand or distribution service, astheir representative for the purposes of collective bargaining, andthat, pursuant to Section 9 (a) of the Act, Local #112, CommercialTelegraphers'Union, affiliated with the American Federation. ofLabor, is, the exclusive representative of all such employees for thepurposes of collective bargaining in respect to rates of pay, wages,hours of, employment, and other conditions of employment.